TASHIMA, Circuit Judge,
dissenting in part:
I concur in all of the majority opinion, except Part II and the judgment. Because I do not agree, however, that petitioner’s ineffective assistance of counsel claim is procedurally defaulted, I respectfully dissent from the majority’s treatment of that claim. Specifically, I disagree with the majority’s conclusion that the Nevada procedural rule relied on by the Nevada state court constitutes an adequate ground for its decision.
Under the procedural default doctrine, “[w]hen a state prisoner has defaulted on a claim by violating a state procedural rule which would constitute adequate and independent grounds to bar direct review in the U.S. Supreme Court, he may not raise the claim in federal habeas,” Wells v. Maass, 28 F.3d 1005, 1008 (9th Cir.1994), “unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the alleged violation of federal law, or demonstrate that failure to consider the claims will result in a fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991). The procedural default doctrine is thus a specific application of the independent and adequate state ground doctrine, see Boyd v. Thompson, 147 F.3d 1124, 1126 (9th Cir.1998); Wells, 28 F.3d at 1008, under which the Supreme Court will not review a federal question decided by a state court if that decision “rests on a state law ground that is independent of the federal question and adequate to support the judgment.” Coleman, 501 U.S. at 729, 111 S.Ct. 2546.
The procedural rule relied on in this case is that, although petitioner raised his ineffective assistance of counsel claim in his first state petition, he defaulted on it because he did not raise the claim on appeal to the Nevada Supreme Court. The state court concluded that “[pjetitioner has committed procedural default in failing to raise in his previous appeal the claim and issue of ineffective assistance of counsel.” As authority for the existence of such a rule, it cited only Dromiack v. Warden, 97 Nev. 348, 630 P.2d 751 (1981) (“Dromiack II ”).
The majority does not dispute that that supposed procedural rule is neither stated nor referred to in Dromiack II, the sole authority relied on by the Nevada state court for its finding of procedural default. See Maj. op. at 1213 n. 3. The majority suggests, however, that this should not prevent us from concluding that the Nevada state court’s decision rests on an adequate state law ground. In the majority’s view, because Dromiack II sets forth the general purpose of Nevada law on procedural default, which includes avoiding piecemeal litigation and docket congestion, citation to Dromiack II is sufficient to invoke a particular, but unmentioned, procedural rule under which petitioner’s ineffective assistance of counsel claim can be procedurally defaulted.
But, for a state procedural rule to be an “adequate” basis for decision, it must be “ ‘firmly established and regularly followed’ at the time it was applied by the state court.” Poland v. Stewart, 169 F.3d 573, 585 (9th Cir.1999) (quoting Ford v. Georgia, 498 U.S. 411, 424, 111 S.Ct. 850, 112 L.Ed.2d 935 (1991)); see also Johnson v. Mississippi, 486 U.S. 578, 587, 108 S.Ct. 1981, 100 L.Ed.2d 575 (1988) (“[A] state procedural ground is not adequate unless the procedural rule is strictly or regularly followed.”) (internal quotation marks omitted); Morales v. Calderon, 85 F.3d 1387, 1393 (9th Cir.1996) (holding that because California procedural rule was not consistently enforced, it could not constitute an adequate and independent ground sufficient to support procedural default); Siripongs v. Calderon, 35 F.3d 1308, 1318 (9th Cir.1994) (holding that because California *1218procedural rule was discretionary and not consistently enforced, it could not constitute an adequate and independent ground sufficient to support procedural default).
The majority acknowledges “that there are not any reported cases in Nevada specifically holding that a petitioner procedurally defaults a claim when he fails to appeal from the denial of post-conviction relief....” Maj. op. at 1211. It then follows this acknowledgment with the non sequitur that “ [although we agree with that conclusion, Nevada law nevertheless clearly requires a petitioner to raise all claims in his first petition....” Id. at 1211. But petitioner did exactly that — he did “raise all claims in his first petition.” The majority then goes on to conclude that Nevada case law “reflects a jurisprudential concern that piecemeal litigation serves only to congest the state courts.” Id. at 1212. This discussion and the Nevada cases on which the majority relies, however, are a far cry from meeting the requirement that an identified procedural rule be firmly established and regularly followed.
The majority contends that the rule that requires a petitioner to raise all claims in his first habeas petition also “requires a petitioner ... to appeal from the denial of post-eonviction relief.” Id. at 1211-12. But the majority cites no Nevada case to support this extension of that rule to appeals.1 It makes only the general argument that “Neyada case law has set forth a clear and regularly applied rule that a petitioner must pursue all avenues for relief if he wishes to preserve is claims.” Id. It cites only two cases in support of this “rule.” First, it cites Johnson v. Warden, 89 Nev. 476, 515 P.2d 63, 64 (1973), for the proposition that “a petitioner ... must raise all claims in his first petition for post-conviction relief to the state trial court....” Maj. op. at 1212. But, as stated above, petitioner has complied with this rule; he did raise his ineffective assistance of counsel claim in his first state petition. The majority then cites Junior v. Warden, 91 Nev. 111, 532 P.2d 1037 (1975) (per curiam), for the rule that a petitioner must “exhaust his direct appeals. ...” Maj. op. at 1212. But, again, there is no contention in this case that petitioner’s claim should be defaulted for failure to exhaust his direct appeal remedy.2
*1219The majority then justifies its conclusion with the startling proposition that “[n]oth-ing in Nevada case law suggests that this Court should treat an appeal- from the denial of post-conviction relief differently” than the requirement in Johnson of stating all claims in a first petition and in Junior of exhausting direct appeal remedies. Id. at 1212. .But this turns the long-established procedural default rule on its head. In effect, the majority has come up with a new procedural default rule that, unless state case law “suggests” that a state procedural “rule,” even one that is newly-made-up and has never before been applied in a reported case, cannot be applied to default a claim, the presumption is that such a rule may serve as an adequate and independent ground — -one that is firmly established and regularly applied — to default a habeas claim. Instead of requiring the state to demonstrate that the state procedural rule is “firmly established and regularly followed,” the majority’s new rule requires a petitioner to cite state case law that at least “suggests” that the rule is not firmly established and regularly followed.3 I submit that the majority’s newly-minted rule is completely at odds with both Supreme Court and circuit precedent on the requirement for a state procedural rule to serve as an “adequate” basis for decision.4
In short, nothing in the record or in Nevada case law discloses that the supposed Nevada procedural rule applied in this case was firmly established and regularly followed at the time it was applied by the state trial court. Because the state procedural rule relied on by the state trial court was not an adequate basis for its decision, I would hold that petitioner’s ineffective assistance of counsel claim was not procedurally defaulted. Accordingly, I would reverse the district court’s denial of petitioner’s ineffective assistance of counsel claim, and remand for consideration of that claim on the merits.

. Moreover, what scant Nevada law there is on the subject seems to suggest that there is no such rule. The Nevada Supreme Court has held:
Dromiack's failure to appeal from the order denying the first petition should not be deemed a waiver of the claims for relief he raised therein, but only a concession that, as a petition for post-conviction relief, the petition was untimely. Thus, the failure to appeal does not preclude Dromiack from filing a subsequent habeas petition containing the same grounds for relief which were raised in the prior petition, but which have never been considered or resolved.
Dromiack v. Warden, 96 Nev. 269, 607 P.2d 1145, 1146 (1980) ("Dromiack I ”) (citing Vargo v. Warden, 94 Nev. 466, 581 P.2d 855 (1978)). In the case at bench, the state court's one-page order denying petitioner’s first state petition did not address petitioner’s ineffective assistance of counsel claim at all, i.e., it is doubtful that that one-page order can fairly be characterized as a disposition of the ineffective assistance of counsel claim on the merits — that the claim was “considered and resolved.” The majority says that the trial court “did not in any detail discuss the merits of petitioner's ineffective assistance of counsel claim in its opinion.” Maj. op. at 1210. More accurately, it did not even mention the claim.


. At the time petitioner entered his guilty plea, in 1983, Nevada law appeared to be unclear as to whether a plea of guilty could be attacked on direct appeal and, in any event, exhaustion on direct appeal was discretionary. Compare Krewson v. Warden, 96 Nev. 886, 620 P.2d 859 (1980) (holding that wheth- . er habeas petitioner must have presented claim attacking guilty plea on direct appeal is a matter within the discretion of the habeas court), with Dromiack I, 607 P.2d at 1146 (“The validity of a guilty plea is a matter which may be determined upon a petition for a writ of habeas corpus.”). The ambiguity was resolved in Bryant v. State, 102 Nev. 268, 721 P.2d 364 (1986), in which the Nevada Supreme Court held that "[ajccordingly, in the future, we will no longer permit a defendant to challenge the validity of a guilty plea on direct appeal from the judgment of conviction.” Id. at 367-68.


. In fact, Nevada case law does “suggest” that no such procedural rule is firmly established and regularly followed. See Dromiack I, 607 P.2d at 1146, discussed in footnote 1, supra.


. The majority faults this dissent for requiring too much "specificity ... in case law before a rule becomes an adequate basis for procedural default.” Maj. Op. at 1212. We need not, however, debate the issue of "the degree of specificity” that should be required, in this case. Nevada case law does not even mention the "rule” applied by the majority.